IN THE UNTTED STATES DISTRICT COURT

FoR THE DISTRICT oF MoNTANA FI L E D
BILLINGS DIVISloN
JAN 2 2 zme
UNITED sTATEs oF AMERICA, C'%'§z,?c§&‘§l§§l£,§“r*
CR 18-94-BLG-sPW-3 B‘"'"QS
Plaintiff,
vs. ORDER

ANTHONY SKYLER REGIS,

Defendant.

 

 

Upon the Court’s own Motion,

IT IS HEREBY ORDERED that the change of plea hearing set for Friday,
February 15, 2019 at 1:30 p.m. is VACATED and RESET for Thursday,
February 21, 2019 at 9:30 a.m. in the Jarnes F. Battin U.S. Courthouse, Billings,
l\/lontana, at which time the court Will consider his motion to change his plea of not
guilty to a plea of guilty.

IT lS FURTHER ORDERED that the Plea Agreement shall be filed With the
Court on or before February 19, 2019.

DATED this 275 §§ OfJanuary, 2019.

jamsz

/sUsAN P. WATTERS
U.s. DISTRICT JUDE

